Citation Nr: 0614714	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent prior to August 19, 2001, and in excess of 40 
percent thereafter for Type II Diabetes Mellitus.

2.  Entitlement to an initial disability rating for 
peripheral neuropathy of the right arm associated with Type 
II Diabetes Mellitus as follows: in excess of 20 percent from 
May 1, 1998; in excess of 30 percent from March 21, 2005; and 
in excess of 50 percent from May 20, 2005.

3.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the left arm 
associated with Type II Diabetes Mellitus.   

4.  Entitlement to an initial disability rating for 
peripheral neuropathy of the right leg associated with Type 
II Diabetes Mellitus in excess of 20 percent from May 1, 
1998, and in excess of 40 percent from August 27, 1998.

5.  Entitlement to an initial disability rating for 
peripheral neuropathy of the left leg associated with Type II 
Diabetes Mellitus in excess of 20 percent from May 1, 1998, 
and in excess of 40 percent from August 27, 1998.

6.  Entitlement to an initial compensable rating for 
bilateral proliferative diabetic retinopathy (PDR) associated 
with Type II Diabetes Mellitus.

7.  Entitlement to service connection for a stroke, to 
include as secondary to the service-connected Type II 
Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The veteran served on active duty from January 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In its decision, the RO, in pertinent 
part, denied service connection for a stroke and awarded 
service connection for the following disabilities: Type II 
Diabetes Mellitus, 20 percent effective April 1995; bilateral 
proliferative diabetic retinopathy, noncompensable effective 
April 2000; peripheral neuropathy of the right leg, 20 
percent effective May 1, 1998, and 40 percent effective 
August 27, 1998; peripheral neuropathy of the left leg, 20 
percent effective May 1, 1998, and 40 percent effective 
August 27, 1998; peripheral neuropathy of the right arm, 20 
percent effective May 1, 1998; and peripheral neuropathy of 
the left arm, 20 percent effective May 1, 1998.

The veteran requested a hearing before the Board in his April 
2004 VA Form 9.  The veteran subsequently withdrew his 
request in an October 2005 VA Form 21-4138, Statement in 
Support of Claim.  Therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(e).

In an October 2004 rating decision, the RO denied the 
veteran's claim of entitlement to special monthly 
compensation based on Aid and Attendance/Housebound.  The 
veteran filed his notice of disagreement (NOD) in November 
2004.  The veteran subsequently withdrew his appeal in 
December 2004.  Therefore, the claim is no longer in 
appellate status.  The Board notes that special monthly 
compensation based on housebound criteria was awarded in a 
February 2005 rating decision.

In the veteran's June 2003 NOD he raised a claim of 
entitlement to an effective date prior to April 10, 1995, for 
the award of service connection for Type II Diabetes 
Mellitus.  In combination with the veteran's December 2004 
statement, the evidence of record raises a claim of 
entitlement to service connection for amputation of the third 
toe of the left foot as secondary to the Type II Diabetes 
Mellitus.  As these issues have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The claim for service connection for a stroke, to include as 
secondary to the service-connected Type II Diabetes Mellitus, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Veteran's Benefits 
Administration, Appeals Management Center (VBA AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to May 29, 1998, the veteran's diabetes mellitus 
did not require insulin, restricted diet, and a regulation of 
activities.

3.  From May 29, 1998, the veteran's diabetes mellitus has 
been productive of no more than requiring insulin, restricted 
diet, and a regulation of activities.  

4.  From May 1, 1998, the veteran's peripheral neuropathy of 
the left arm has been productive of minor, moderate, 
incomplete paralysis of the musculospiral nerve.  

5.  From May 1, 1998, the veteran's peripheral neuropathy of 
the right arm has been productive of major, moderate, 
incomplete paralysis of the musculospiral nerve.  

6.  From November 20, 2003, the veteran's peripheral 
neuropathy of the right arm has been productive of no more 
than major, severe, incomplete paralysis of the musculospiral 
nerve. 

7.  Prior to August 27, 1998, the veteran's peripheral 
neuropathy of the left leg has been productive of no more 
than moderate incomplete paralysis of the sciatic nerve.

8.  From August 27, 1998, the veteran's peripheral neuropathy 
of the left leg has been productive of no more than 
moderately severe, incomplete paralysis of the sciatic nerve.

9.  Prior to August 27, 1998, the veteran's peripheral 
neuropathy of the right leg has been productive of no more 
than moderate incomplete paralysis of the sciatic nerve.

10.  From August 27, 1998, the veteran's peripheral 
neuropathy of the right leg has been productive of no more 
than moderately severe, incomplete paralysis of the sciatic 
nerve.

11.  From the original grant of service connection, the 
veteran's bilateral PDR has been productive of unilateral or 
bilateral localized scars, atrophy, or irregularities of the 
retina, centrally located, with irregular, duplicated 
enlarged or diminished image.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for a disability rating in excess of 20 
percent prior to May 29, 1998, for Type II Diabetes Mellitus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.119, Diagnostic Code 7913 (2005).  

3.  The criteria for a 40 percent disability rating from May 
29, 1998, for Type II Diabetes Mellitus have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.119, Diagnostic Code 7913 (2005).  

4.  The criteria for a disability rating in excess of 40 
percent from May 29, 1998, for Type II Diabetes Mellitus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.119, Diagnostic Code 7913 (2005).  

5.  The criteria for a disability rating in excess of 20 
percent for peripheral neuropathy of the left arm have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.124a, Diagnostic Code 8514 (2005).  

6.  The criteria for a 30 percent disability rating from May 
1, 1998, for peripheral neuropathy of the right arm have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.124a, Diagnostic Code 8514 (2005).  
7.  The criteria for a 50 percent disability rating from 
November 20, 2003, for peripheral neuropathy of the right arm 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.124a, Diagnostic Code 8514 (2005).  

8.  The criteria for a disability rating in excess of 50 
percent from November 20, 2003, for peripheral neuropathy of 
the right arm have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.124a, Diagnostic 
Code 8514 (2005).  

9.  The criteria for a disability rating in excess of 20 
percent prior to August 27, 1998, and in excess of 40 percent 
thereafter, for peripheral neuropathy of the left leg have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.124a, Diagnostic Code 8520 (2005).  

10.  The criteria for a disability rating in excess of 20 
percent prior to August 27, 1998, and in excess of 40 percent 
thereafter, for peripheral neuropathy of the right leg have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.124a, Diagnostic Code 8520 (2005).  

11.  The criteria for an initial 10 percent disability rating 
for bilateral PDR have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.84a, Diagnostic 
Code 6011 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2001 and July 2001 prior to 
the initial decision on the claims in May 2002.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the February 2001 
letter as to what kinds of evidence was needed to 
substantiate his original claim of entitlement to service 
connection for peripheral neuropathy.  The Board notes 
service connection for peripheral neuropathy was previously 
denied by the RO in September 1998.  Thus, the letter 
explained that evidence to substantiate his claim must be 
"new and material," largely tracking the regulatory 
language of 38 C.F.R. § 3.156(a).  The veteran was further 
notified that in order to support a service connection claim 
there must be medical evidence connecting his current 
disability to his military service or a service-connected 
disability.  The veteran's claim was reopened and service 
connection for peripheral neuropathy of the bilateral arms 
and legs was awarded in the May 2002.  Thus, any deficiency 
in notifying the veteran to look to the bases for the 
previous denial to determine what evidence would be new and 
material to reopen the claim has not resulted in any 
prejudice to the veteran.  See Kent v. Nicholson, No. 04-181, 
slip op. at 10 (U.S. Vet. App. Mar. 31, 2006).  

In the July 2001 letter, the RO notified the veteran that his 
claim for diabetes mellitus was previously denied as being 
"not well grounded," and thus, was being reconsidered.  He 
was informed that evidence towards substantiating his service 
connection claim would be (1) evidence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  

While the claims currently on appeal are for entitlement to 
higher initial evaluations for Type II Diabetes Mellitus, 
PDR, peripheral neuropathy of the bilateral arms and legs, 
the February 2001 and July 2001 VCAA notices were properly 
tailored to the application for the original requests for 
service-connected benefits.  In May 2002, the RO awarded 
service connection for the following disabilities: Type II 
Diabetes Mellitus, 20 percent effective April 1995; bilateral 
proliferative diabetic retinopathy, noncompensable effective 
April 2000; peripheral neuropathy of the right leg, 20 
percent effective May 1, 1998, and 40 percent effective 
August 27, 1998; peripheral neuropathy of the left leg, 20 
percent effective May 1, 1998, and 40 percent effective 
August 27, 1998; peripheral neuropathy of the right arm, 20 
percent effective May 1, 1998; and peripheral neuropathy of 
the left arm, 20 percent effective May 1, 1998.  Therefore, 
section 5103(a) notice served its purpose, and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess v. Nicholson, No. 
01-1917, slip op. at 19 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. O2-1506).   

In the veteran's June 2003 notice of disagreement (NOD) he 
took issue with the initial ratings assigned for Type II 
Diabetes Mellitus, PDR, and peripheral neuropathy of the 
bilateral arms and legs, and is presumed to be seeking the 
maximum benefit available under the law.  Id; See also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, VA is required 
under 38 U.S.C.A. §§ 5103A and 7105(d), to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  As in the instant case, a claimant 
may disagree with the assigned rating by filing an NOD.  
Under 38 U.S.C.A. § 7105, "where the claimant...files [a 
timely NOD] with the decision of the [RO], the [RO] will take 
such development or review action as it deems proper under 
the provisions of regulations not inconsistent with this 
title.  If such action does not resolve the disagreement... the 
[RO] shall prepare a [SOC]."  38 U.S.C.A. § 7105(d)(1).  

The RO properly issued a March 2004 SOC, which contained the 
pertinent criteria for establishing higher initial ratings, 
the new issues.  The SOC included: (1) a summary of the 
evidence in the case pertinent to the issues with which 
disagreement has been expressed; (2) a citation to pertinent 
laws and regulations and a discussion of how such laws and 
regulations affected the agency's decisions; and (3) the 
decision on the issues and a summary of the reasons for such 
decisions.  The Board specifically notes the SOC set forth 
the relevant diagnostic codes (DC) for 38 C.F.R. §§ 4.84a (DC 
6061-6079), 4.119 (DC 7913), and 4.124a (DCs 8513, 8613, 
8713, 8520, 8620, 8720), and included a description of the 
rating formula for all possible schedular ratings from 0% to 
100%.  In a letter accompanying the March 2004 SOC, the 
veteran was notified how to appeal the decision on his 
claims.  Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b), and 
continued to assist the veteran under section 5103A, by 
informing him of what was necessary to achieve higher initial 
ratings for his service-connected Type II Diabetes Mellitus, 
PDR, and peripheral neuropathy of the bilateral arms and 
legs.  Dingess, slip op at. 23-24.  Moreover, an additional 
VCAA letter was sent in November 2004, which notified the 
veteran that in order to establish higher initial ratings for 
the claims on appeal, the evidence would have to show that 
his service-connected disabilities had worsened in severity.  
Thereafter, the claims were readjudicated in supplemental 
statements of the case (SSOC) dated in March 2005, May 2005, 
and July 2005.

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claims, in the November 2004 letter.  
Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

Service medical and personnel records, VA outpatient 
treatment records, private medical records, and reports of VA 
examination have been obtained in support of the claims on 
appeal.  The veteran withdrew his request to present personal 
testimony in support of the claims on appeal.  See VA Form 
21-4138 dated in October 2005.   The Board notes that 
attempts to obtain medical records from the Social Security 
Administration resulted in a negative response.  See faxed 
response dated April 22, 2005.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

I. Type II Diabetes Mellitus

The veteran contends that his service-connected Type II 
Diabetes Mellitus warrants a rating in excess of 20 percent 
prior to August 19, 2001, and in excess of 40 percent 
thereafter, due to such symptoms as the use of insulin, 
restricted diet, and regulation of activities.    

Service connection for Type II Diabetes Mellitus was awarded 
in a May 2002 rating decision.  The RO assigned a 20 percent 
rating effective April 10, 1995.  The veteran disagreed with 
the initial 20 percent rating and initiated the instant 
appeal.  Where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence used to decide whether an original rating on 
appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  
Therefore, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In a March 2004 rating decision, the RO awarded an increased 
40 percent rating effective August 19, 2001.  Applicable law 
mandates that when a veteran seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The veteran has not withdrawn his increased 
rating claim and therefore,  it remains in appellate status. 

Prior to August 19, 2001, the veteran's diabetes mellitus was 
rated as 20 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, which provides for  diabetes mellitus 
requiring insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  From August 19, 2001, the veteran 
has been assigned a 40 percent rating for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119.  

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1972 and 2005; VA outpatient treatment records dated 
between 1993 and 2005; and private medical records from 
Mental Health Services of Southern Oklahoma, Dr. RTM, Dr. BM, 
Dr. JVM, and iCardio.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's Type 
II diabetes mellitus more closely approximates the criteria 
for a 40 percent rating from May 29, 1998; however, the 20 
percent rating prior to this date shall remain in effect.   

In this regard, the record indicates that the veteran was 
diagnosed with diabetes in approximately 1979.  VA outpatient 
treatment records dated between 1984 and 1998 reveal the 
veteran was insulin dependent as early as January 1993.  
Treatment notes dated between this time period show the 
veteran was advised to avoid alcohol.  There were no other 
clear diet restrictions other than that noted above.    

The veteran was not referred to a diabetic nurse for 
education and nutrition until early May 1998.  On May 29, 
1998, treatment notes reveal the veteran was advised to give 
consistent attention to nutrition, medication, and activity.  
There is no indication in the objective medical evidence of 
record that the veteran's diabetes mellitus required insulin, 
restricted diet, and regulation of activities prior to May 
29, 1998.  38 C.F.R. § 4.119 (DC 7913).  Thus, a rating in 
excess of 20 percent disabling prior to this date is not 
warranted.  Id. 

The Board further finds that a rating in excess of 40 percent 
disabling from May 29, 1998, for the veteran's diabetes 
mellitus is not warranted.  VA outpatient treatment records 
dated between 1998 and 2004 continue to show the veteran's 
diabetes was poorly controlled.  He remained insulin 
dependent during this time period.  He was further advised on 
multiple occasions to keep his activity level consistent and 
follow a restricted diet.    

An August 2001 statement from Dr. JVM confirms the veteran 
had a controlled diet, exercise, and insulin regimen.  His 
sugars were noted to fluctuate between extremely high to 
extremely low causing him to pass out, but there was no 
indication that these incidents required hospitalization.  
Specifically, Dr. JVM indicated the veteran had home care and 
"ha[d] not ever been hospitalized."  The veteran reported 
that he sought treatment for his diabetes approximately every 
90 days. 

In February 2004, the veteran was afforded a VA examination 
in connection with a claim for aid and attendance.  The 
examiner noted the veteran denied any hospitalization for 
ketoacidosis or hypoglycemic reaction.  The veteran was on 
isophane insulin 42 units in the morning and 35 units in the 
evening.  He also took regular insulin on an as needed basis 
on a sliding scale. The veteran reported seeing his primary 
diabetic care provider every 60 days. The veteran indicated 
that he was not on an "official" restricted diet or 
activity restriction, but did watch his fat and sugar intake. 

VA outpatient records dated in 2004 and 2005 show the veteran 
was given diabetic diet instructions and exercise was 
recommended.  He was advised to walk at least one mile per 
day. 

The objective medical evidence of record dated from May 29, 
1998, does not show the veteran's diabetes mellitus required 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated in order to 
warrant a 60 percent rating.  38 C.F.R. § 4.119 (DC 7913).  
The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's Type 
II Diabetes Mellitus and its effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation, to include "staged" ratings, 
other than that noted above.  See Fenderson, 12 Vet. App. at 
126. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board is not precluded from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such conclusion on 
its own.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In the 
veteran's case at hand, the Board notes that while the RO 
provided the criteria and obviously considered them, it did 
not grant compensation benefits on this basis.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's Type II diabetes mellitus has 
not required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  The assigned 20 percent 
rating prior to May 29, 1998, and 40 percent thereafter, 
adequately compensates the veteran for the nature and extent 
of severity of his diabetes mellitus.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this matter.

II. & III. Peripheral Neuropathy of the Bilateral Arms

The veteran contends that his service-connected peripheral 
neuropathy of the right arm warrants a rating in excess of 20 
percent from May 1, 1998, in excess of 30 percent from March 
21, 2005, and in excess of 50 percent from May 20, 2005.  
With regard to his left arm, the veteran contends that he is 
entitled to a rating in excess of 20 percent from May 1, 
1998.  

Service connection for peripheral neuropathy of the right and 
left arms was awarded in a May 2002 rating decision.  The RO 
assigned separate 20 percent ratings effective May 1, 1998.  
The veteran disagreed with the initial 20 percent ratings and 
initiated the instant appeal.  Therefore, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of the disability ratings 
to the present time.  See Fenderson, 12 Vet. App. at 126. 

In a March 2005 rating decision, the RO increased the right 
arm to 30 percent disabling effective March 21, 2005.  In 
July 2005, the rating for the right arm was again increased, 
this time to 50 percent disabling effective May 20, 2005.   
The veteran has not withdrawn his increased rating claim for 
the right arm, and therefore it remains in appellate status.  
See AB, 6 Vet. App. at 38.  

From May 1, 1998, the veteran's peripheral neuropathy of the 
bilateral arms was rated as 20 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8513.  A 20 percent 
rating was assigned for mild, incomplete paralysis of all 
radicular groups.   38 C.F.R. § 4.124a.  From March 21, 2005, 
the veteran's right arm was increased to 30 percent disabling 
for moderate, incomplete paralysis, major, of the 
musculospiral nerve (radial nerve).  38 C.F.R. § 4.119, DC 
8514.  From May 20, 2005, the veteran's right arm was 
increased to 50 percent disabling for major, severe 
incomplete paralysis of the musculospiral nerve (radial 
nerve).  Id.  

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1972 and 2005; VA outpatient treatment records dated 
between 1993 and 2005; and private medical records from 
Mental Health Services of Southern Oklahoma, Dr. RTM, Dr. BM, 
Dr. JVM, and iCardio.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's right 
arm more closely approximates the criteria for a 30 percent 
rating from May 1, 1998, under the more analogous criteria 
for major, moderate, incomplete paralysis of the 
musculospiral nerve.  38 C.F.R. § 4.124a, DC 8514.  A 50 
percent rating for major, severe, incomplete paralysis of the 
musculospiral nerve of the right arm is warranted from 
November 20, 2003, and no higher.  Id.   The 20 percent 
rating for peripheral neuropathy of the left arm shall remain 
in effect from May 1, 1998; however, the rating is continued 
under the more analogous criteria for minor, moderate, 
incomplete paralysis of the musculospiral nerve.  Id.

In this regard, the veteran was diagnosed with unspecified 
idiopathic peripheral neuropathy in May 1998.  VA outpatient 
treatment records dated in May 1998 indicate the veteran 
complained of numbness in his fingers and hands.  He had mild 
right hand drift.  Motor strength was 5/5 in the upper 
extremities.  Treatment providers noted marked loss of 
vibration and position sensation in the upper extremities, as 
well as marked loss of light and deep touch in gloves and 
stocking distribution.

VA outpatient treatment records dated between 1998 and 2003 
show continued diagnoses of peripheral neuropathy.  In August 
2001, Dr. JVM noted the veteran complained of tingling and 
numbness in his extremities.  The veteran had good range of 
motion of the arms, but power in the right arm was markedly 
reduced from the power in the left arm.  Sensory function was 
reduced in the right arm.  Reflexes on the brachial aspect of 
the right arm were hyper flexed.     

An electromyograph (EMG) was conducted on November 20, 2003, 
which showed severe axonal polyneuropathy with superimposed 
moderately median neuropathy at the right wrist and severe 
ulnar neuropathy at the right elbow.  Treatment notes dated 
in November 2003 show the veteran complained of numbness and 
weakness of the right hand, and a decreased touch sensation 
in the stocking and gloves distribution.  

In February 2004, the veteran as afforded a VA Aid and 
Attendance examination.  The veteran had no muscle atrophy in 
the right shoulder.  Range of motion was as follows: 120 
degrees flexion; 20 degrees hyperextension; 120 degrees 
abduction; 30 degrees internal rotation; and 30 degrees 
external rotation.  The left shoulder range of motion was 
normal.  There was no joint deformity, deviation, or muscle 
atrophy present.   The veteran's bilateral elbows were 
negative for joint deformity.  Range of motion was within 
normal limits.  The bilateral wrists had no bony enlargements 
or deviation.  Range of motion was also normal.  The 
bilateral hands were positive for dorsal interossei muscle 
atrophy.  Flexion of the right fifth finger was reduced to 70 
degrees.  Hyperextension was 20 degrees.  Grip strength was 
5/5 bilaterally.

VA outpatient treatment records dated in May 2005 show the 
veteran had a claw finger of the right hand.  There was 
wasting of the first dorsal interosseous.  There were 
positive impingement signs.  X-rays showed a malunion of the 
right fifth metacarpal.  The veteran was diagnosed with low 
ulnar palsy.

An examination performed in June 2005, contained the 
following range of motion studies of the right shoulder: 150 
degrees of flexion; 115 degrees of abduction; 35 degrees of 
external rotation; and 45 degrees of internal rotation.  The 
left shoulder was as follows: 160 degrees of flexion; 170 
degrees of abduction; 35 degrees of external rotation; and 45 
degrees of internal rotation.  Range of motion of the 
bilateral elbow joints was 145 degrees of flexion, zero 
degrees of extension, 65 degrees of supination, and 80 
degrees of pronation.  Range of motion of the bilateral 
wrists was 70 degrees of dorsiflexion, 55 degrees of palmar 
flexion, 10 degrees of radial deviation, and 45 degrees of 
ulnar deviation.  

Neurological examination of the upper extremities showed 
motor function was abnormal with findings of 4/5 at C3-4, C6, 
C8, and T1.  Sensory function was abnormal with findings of 
decreased sensation to pin prick.  The bilateral upper 
extremities reflexes showed biceps jerk 2+ and triceps jerk 
absent.   The examiner concluded there was no change in the 
diagnosis of peripheral neuropathy of the bilateral arms. 

Based on the pertinent evidence delineated above, as noted at 
the outset, the Board has found that the veteran's right arm 
more closely approximates the criteria for 30 percent rating 
from May 1, 1998, under the more analogous criteria for 
major, moderate, incomplete paralysis of the musculospiral 
nerve.  38 C.F.R. § 4.124a, DC 8514.  A 50 percent rating for 
major, severe, incomplete paralysis of the musculospiral 
nerve of the right arm is warranted from November 20, 2003, 
and no higher.  Id.  While the 20 percent rating for the left 
arm remains in effect from May 1, 1998, the Board has found 
that the more analogous criteria is under DC 8514 for minor, 
moderate, incomplete paralysis of the musculospiral nerve.  
With regard to the left arm, from May 1, 1998, there has been 
no objective medical evidence of minor, severe, incomplete 
paralysis of the musculospiral nerve.  The Board has also 
considered rating the veteran's peripheral neuropathy of the 
left arm under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  Butts, 5 
Vet. App. at 538; Pernorio, 2 Vet. App. at 629.  There has 
been no showing of severe incomplete paralysis of the upper 
radicular group, middle radicular group, lower radicular 
group, or all radicular groups.  38 C.F.R. § 4.124a, DCs 
8510, 8511, 8512, 8513.  There is also no objective evidence 
of severe incomplete paralysis of the median nerve (DC 8515), 
complete paralysis of the ulnar nerve (DC 8516), or complete 
paralysis of the circumflex nerve (DC 8518).  38 C.F.R. 
§ 4.124a.

With regard to the right arm, prior to November 20, 2003, 
there is no objective medical evidence of major, complete 
paralysis of the musculospiral nerve to warrant a 70 percent 
rating under 38 C.F.R. § 4.124a, DC 8514.  There have also 
been no findings of major, complete paralysis of the upper, 
middle, lower, or all radicular groups.  38 C.F.R. § 4.124a, 
DCs 8510, 8511, 8512, 8513.  There has been no evidence of 
major, complete paralysis of the median nerve (DC 8515) or 
the ulnar nerve (DC 8516).  38 C.F.R. § 4.124a.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
peripheral neuropathy of the bilateral arms and its effects 
on the veteran's earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation, to include 
"staged" ratings, other than that noted above.  See 
Fenderson, 12 Vet. App. at 126. 

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9 
Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 
8 Vet. App. at 227. 

IV. & V. Peripheral Neuropathy of the Bilateral Legs

The veteran contends that his service-connected peripheral 
neuropathy of the bilateral legs warrants ratings in excess 
of 20 percent from May 1, 1998, and in excess of 40 percent 
from August 27, 1998.  

Service connection for peripheral neuropathy of the bilateral 
legs was awarded in a May 2002 rating decision.  The RO 
assigned separate 20 percent ratings effective May 1, 1998, 
and separate 40 percent ratings effective August 27, 1998.  
The veteran disagreed with the initial ratings and initiated 
the instant appeal.  Therefore, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson, 12 Vet. App. at 126. 

Prior to August 27, 1998, the veteran's peripheral neuropathy 
of the bilateral legs was rated as 20 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 20 percent 
rating was assigned for moderate incomplete paralysis of the 
sciatic nerve.   38 C.F.R. § 4.124a.  From August 27, 1998, 
the veteran's bilateral legs have been rated as 40 percent 
disabling for moderately severe, incomplete paralysis of the 
sciatic nerve.  Id.  

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1972 and 2005; VA outpatient treatment records dated 
between 1993 and 2005; and private medical records from 
Mental Health Services of Southern Oklahoma, Dr. RTM, Dr. BM, 
Dr. JVM, and iCardio.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the peripheral 
neuropathy of the veteran's bilateral legs more closely 
approximates the criteria for the currently assigned 20 
percent from May 1, 1998, and 40 percent from August 27, 
1998.

In this regard, VA outpatient treatment records dated in 
April 1998 indicated the veteran complained of swelling with 
pitting edema in the calves.  It was noted his gait was made 
difficult by these symptoms.  The veteran was diagnosed with 
peripheral neuropathy probably secondary to the diabetes 
mellitus.  In May 1998, the veteran complained of weakness 
and pain in his legs.  Bilateral 3+ pitting edema was again 
noted.  

On August 27, 1998, the veteran complained of pain and 
swelling in his legs.  His peripheral neuropathy was 
classified as severe.  In November 1998, the veteran had 
difficulty walking secondary to poor balance.  There was 2+ 
pitting edema in the lower extremities up to the thighs.  The 
veteran had significant loss of vibration position and light 
touch.   

In August 2001, Dr. JVM noted the veteran complained of 
tingling and burning in all his extremities, especially his 
legs.  The veteran described the sensations of burning in his 
legs like hot needles.  Dr. JVM noted the veteran used a quad 
cane. There were 3+ pitting edema to both knees.  Motor 
function was weak in the right leg and sensory function was 
reduced in the right leg.  Reflexes were slightly stronger on 
the right than the left. 

VA outpatient treatment records dated in 2003 and 2004 show 
the veteran complained of numbness in his feet.  In January 
2004, the veteran's peripheral neuropathy was again 
classified as severe. 

A September 2003 QTC examination contained no evidence of 
edema in the lower extremities.  There was a right femoral 
pulse present 1+.  Popliteal pulse, dorsalis pedis pulse, and 
anterior tibial pulse were absent on the right.  Examination 
of the left peripheral pulses showed femoral pulse 1+, 
popliteal pulse 1+, dorsalis pedis pulse 1+, and anterior 
tibial pulse 1+.

In a February 2004 VA Aid and Attendance examination, the 
veteran's bilateral knees showed normal range of motion.  His 
ankles were negative for joint deformity or deviation.  There 
was no inflammation or edema present.  An April 2004 VA 
outpatient treatment record further classified the veteran's 
peripheral neuropathy as severe.   

The veteran was afforded an additional examination in June 
2005.  The focus of the examination was the veteran's arms, 
but the examiner noted the veteran had peripheral neuropathy 
of the bilateral legs with decreased sensation to pin prick 
to L1-S1.  There was good lower extremity motor functions and 
decreased ankle jerks bilaterally.

While a 20 percent rating is warranted prior to August 27, 
1998, for peripheral neuropathy of the bilateral legs, there 
is no objective evidence of moderately severe incomplete 
paralysis of the sciatic nerve to warrant an increased 40 
percent rating.  38 C.F.R. § 4.124a, DC 8520.  The Board has 
also considered rating the veteran's peripheral neuropathy of 
the left arm under a different Diagnostic Code, but finds 
none that may be assigned on the facts of record or which 
would avail the veteran of a higher disability rating.  
Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. at 629.  
There has been no showing of severe incomplete paralysis of 
the external popliteal nerve (DC 8521), complete paralysis of 
the musculocutaneous nerve (DC 8522), complete paralysis of 
the anterior tibial nerve (DC 8523), severe incomplete 
paralysis of the internal popliteal nerve (DC 8524), complete 
paralysis of the posterior tibial nerve (DC 8525), or severe 
incomplete paralysis of the anterior crural nerve (DC 8526).  
38 C.F.R. § 4.124a.

From August 27, 1998, the veteran's peripheral neuropathy of 
the bilateral legs has been shown to be productive of 
moderately severe, incomplete paralysis of the sciatic nerve.  
While examiners have classified peripheral neuropathy as 
"severe," there has no finding of marked muscular atrophy 
to warrant a 60 percent rating for severe, incomplete 
paralysis of the sciatic nerve.  Id. 

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
peripheral neuropathy of the bilateral legs and its effects 
on the veteran's earning capacity and ordinary activity. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation, to include 
"staged" ratings, other than that noted above.  See 
Fenderson, 12 Vet. App. at 126. 

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9 
Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 
8 Vet. App. at 227. 

VI. Bilateral PDR

The veteran contends that his service-connected bilateral PDR 
warrants a compensable rating.  Service connection for PDR 
secondary to the service-connected diabetes mellitus was 
awarded in a May 2002 rating decision.  The RO assigned a 
noncompensable rating effective April 13, 2000.  The veteran 
disagreed with the initial rating and initiated the instant 
appeal.  Therefore, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, 
12 Vet. App. at 126. 

The veteran's PDR has been rated as noncompensable under 
38 C.F.R. § 4.84a, Diagnostic Code 6099-6079.  A 
noncompensable rating is assigned for vision in one eye of 
20/40 and in the other eye 20/40.  38 C.F.R. § 4.84a.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1972 and 2005; VA outpatient treatment records dated 
between 1993 and 2005; and private medical records from 
Mental Health Services of Southern Oklahoma, Dr. RTM, Dr. BM, 
Dr. JVM, and iCardio.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's PDR 
more closely approximates the criteria for an initial 10 
percent rating under 38 C.F.R. § 4.84a, DC 6011, for 
unilateral or bilateral localized scars, atrophy or 
irregularity of the retina, centrally located, with irregular 
duplicated enlarged or diminishing image.

In this regard, VA outpatient treatment records dated in July 
2000 note the veteran complained that he could not see out of 
the left eye.  He had a pre-retinal hemorrhage covering the 
retina between the macula and optic nerve head.  He was 
diagnosed with bilateral PDR.  The veteran's visual acuity 
without correction was 20/20 on the right and 20/30-1 on the 
left.  Treatment notes showed visual acuity without 
correction as follows: September 2000, 20/25 bilaterally; 
October 2000, 20/20 right and 20/25 left; November 2000, 
20/20 right and 20/40-2 left; and in February 2001, 20/20 
right and 20/30 left.  In September 2000, the veteran had a 
panretinal photocoagulation procedure (PRP) for abnormal 
blood vessels.  The veteran had vitreus floaters on the left 
in February 2001.

A June 2001 VA treatment note indicates the veteran 
complained of diminishing vision of the left eye.  There were 
no active vessels or cotton-spot macula edema.  The veteran 
was prescribed mydriatic glasses. 

An August 2001 report from Dr JVM notes that fundoscopic 
examination of the right eye showed some remnants of 
hemorrhages and exudates, which had been treated effectively 
by laser surgery.  The left eye illustrated increased 
tortuosity of the blood vessels, as well as hemorrhages and 
exudates that were not resolved by laser surgery.  

A September 2001 QTC eye examination revealed bilateral PDR, 
neovascularization of both optic nerves, and evidence of 
bilateral PRP.  A letter from Dr. BM dated in September 2001 
indicated the veteran had corrected visual acuity of 20/20 
bilaterally.  He further noted the veteran had laser surgery 
four times in the left eye and three times in the right eye 
for treatment of PDR.  The Goldmann visual field test 
revealed slight generalized constriction bilaterally related 
to previous laser treatments.  There were two to three clock 
hours of neovascularization of the right optic nerve head 
from approximately nine o'clock to eleven thirty.  The left 
eye had a very small patch of neovascularization centrally on 
the optic nerve head. The veteran had 360 degrees of PRP.  
There was no evidence of active hemorrhages or cotton-spot 
macula edema.  The veteran was diagnosed with 
neovascularization of the optic disc and PRP. 

VA outpatient treatment records dated in June 2002, April 
2003, and December 2003 note vitreous hemorrhages of the left 
eye.  Visual acuity without correction was 20/15-1 right and 
20/70-1 left in April 2003 and 20/15-2 right and 20/60-1 left 
in May 2003.  In May 2003 his PDR was considered stable.

The veteran was afforded a VA eye examination in January 
2004.  The veteran was diagnosed with PDR secondary to 
diabetes mellitus, status post bilateral PRP, vitreous 
hemorrhage left eye, regressing neovascularization of the 
disc, and bilateral nonvisually significant cataracts.  A 
February 2004 VA Aid and Attendance examination noted the 
veteran had decreased peripheral vision with confrontation 
test bilaterally. 

VA outpatient treatment records dated in November 2004 again 
note PRP bilaterally and residual neovascularization of the 
right disc with adjacent vitreous hemorrhage.  The veteran 
had uncorrected visual acuity of 20/30-1 on the right and 
20/100-1 on the left.  In January 2005, the veteran 
complained of blurred vision in the left eye.  Visual acuity 
without correction was 20/20 on the right and 20/25-1 on the 
left. 

An additional QTC examination was performed in September 
2003.  The eye examination was abnormal showing scarring and 
early left cataract. 

While an initial 10 percent rating is warranted for PDR, 
there has been no objective medical evidence of vision in one 
eye 20/70 and 20/50 in the other eye (DC 6078);
vision in one eye 20/100 and 20/50 in the other eye (DC 
6078); vision in one eye 20/200 and 20/40 in the other eye 
(DC 6077); vision in one eye 15/200 and 20/40 in the other 
eye (DC 6077); homonymous hemianopsia or bilateral loss of 
temporal half of the visual field (DC 6080); bilateral loss 
of visual field, nasal half (DC 6080); or concentric 
contraction of the visual field (DC 6080).  38 C.F.R. 
§ 4.84a.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
bilateral PDR and its effects on the veteran's earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation, to include "staged" ratings, 
other than that noted above.  See Fenderson, 12 Vet. App. at 
126. 

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell,   
9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 
8 Vet. App. at 227. 


ORDER

Entitlement to a disability rating in excess of 20 percent 
prior to May 29, 1998, for Type II Diabetes Mellitus is 
denied.

Entitlement to a 40 percent disability rating from May 29, 
1998, for Type II Diabetes Mellitus is granted subject to the 
controlling regulations governing monetary awards.

Entitlement to a disability rating in excess of 20 percent 
for peripheral neuropathy of the left arm is denied.  

Entitlement to a 30 percent rating from May 1, 1998, for 
peripheral neuropathy of the right arm is granted subject to 
the controlling regulations governing monetary awards.
 
Entitlement to a 50 percent rating from November 20, 2003, 
for peripheral neuropathy of the right arm is granted subject 
to the controlling regulations governing monetary awards.

Entitlement to an initial disability rating for peripheral 
neuropathy of the right leg associated with Type II Diabetes 
Mellitus in excess of 20 percent from May 1, 1998, and in 
excess of 40 percent from August 27, 1998, is denied.

Entitlement to an initial disability rating for peripheral 
neuropathy of the left leg associated with Type II Diabetes 
Mellitus in excess of 20 percent from May 1, 1998, and in 
excess of 40 percent from August 27, 1998, is denied.

Entitlement to an initial 10 percent rating for bilateral PDR 
is granted subject to the controlling regulations governing 
monetary awards.


REMAND

The veteran has also filed a claim for service connection for 
a stroke secondary to the service-connected diabetes 
mellitus.  The record indicates the matter is not ready for 
appellate disposition.  

Reason for Remand: VA Examination.  The Board finds that a 
remand for a VA examination is necessary.  Under the VCAA, an 
examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

The record contains various statements by the veteran that he 
suffered a cerebrovascular accident (CVA) in 1998 and 
multiple strokes thereafter.  He has complained of residual 
right sided weakness and numbness.  VA outpatient treatment 
records dated in May 1998 indicate there was no evidence of 
CVA.  A March 2001 QTC psychiatric examination noted the 
veteran reported a recent CVA and mild seizures.   

During a February 2004 VA Aid and Attendance examination the 
veteran reported being diagnosed with a CVA in 1998, which 
left him with balance impairment, short term memory 
impairment, loss of vision in the left eye, and right sided 
weakness.  Neurological examination was normal, to include 
normal speech and coordination.  Based on the veteran's 
report, the examiner diagnosed the veteran with CVA secondary 
to the diabetes mellitus and coronary artery disease. 

After reviewing the medical evidence of record, the Board has 
been unable to ascertain whether the veteran in fact suffered 
the CVA.  There is no objective medical documentation of the 
CVA in 1998 or any subsequent incidents.  Thus, a remand is 
necessary to determine whether the CVA in fact occurred in 
1998 or thereafter, and if so, whether the CVA is proximately 
due to or the result of the service-connected diabetes 
mellitus.  38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1. The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, VBA AMC should 
review the information and the evidence 
presented with the claim and to provide 
the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (March 3, 2006).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a stroke/CVA since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, if applicable, the VBA AMC 
should obtain all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

4.  After the development above has been 
completed, the veteran should be afforded 
an appropriate VA examination to 
determine the nature, extent, onset 
and/or etiology of any stroke/CVA found 
to be present.  The examiner should 
review all pertinent medical records in 
the claims file and should state in the 
examination report that such review was 
performed. 

The examiner is asked to determine (a) 
whether the veteran suffered a CVA/stroke 
in 1998 or anytime thereafter, and (b) if 
yes, whether it is at least as likely as 
not that any currently diagnosed 
stroke/CVA is related to the veteran's 
active military service or is proximately 
due to or the result of the service 
connected diabetes mellitus.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
findings both for and against a 
conclusion are so evenly divided that it 
is as medically sound to find in favor of 
causation as to find against it.)  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
legible report.  

5.  Thereafter, the veteran's claim for 
service connection for a stroke, to 
include as secondary to the service-
connected diabetes mellitus should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.   The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


